UNITED sTATEs DISTRICT C0URT F 1 L E D
FoR THE I)ISTRICT oF CoLUMBIA
JUL 2 9 2013

Clerk, U.S. District and

)
JoHNArHAN JoHNsoN, ) °°"k'" °t°y C°“"S
)
Piainriff, )
)
v. ) Civil Action No. _ , /

> 1;;- l l a 3
ANDREW DoWNs, er al., )
)
Defendants. )
)

MEMoRANI)UM oPlNroN

According to the plaintiff, the Clerk of the Supreme Court of the United States and a
Deputy Clerk have violated his First Amendment right of access to the courts by refusing to

accept for filing a petition for a writ of certiorari. He demands damages of $36 million.

The Clerk of the Supreme Court is the designated recipient of all documents filed with
the Supreme Court, and is authorized to reject any filing that does not comply with the applicable
rules and orders. See Sup. Ct. R. l. This Court has no authority to determine what action, if any,
must be taken by the Supreme Court and its administrative officers. See In re Marz`n, 956 F.Zd
339, 340 (D.C. Cir.), cert. denz`ed, 506 U.S. 844 (1992). Furthermore, insofar as the plaintiff
demands compensatory damages, the defendants are absolutely immune from suit. The absolute
judicial immunity afforded to judges, see Sz`ndram v. Suda, 986 F.Zd l459, 1460 (D.C. Cir. 1993)
("Judges enjoy absolute judicial immunity from suits for money damages for all actions taken in
the judge’s judicial capacity, unless these actions are taken in the complete absence of all
jurisdiction."), extends to court clerks performing "tasks that are an integral part of the judicial

process." Id. at 1460-61.

The Court will grant the plaintiff s application to proceed in forma pauperis and will
dismiss the complaint for failure to state a claim upon which relief can be granted. An Order

consistent with this Memorandum Opinion is issued separately.

 w  /?l/)(,L;&

DATE; 7 » 2
M l.) United States District Judge